UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1772



MARK A. WARD,

                                              Plaintiff - Appellant,

          versus


WAVY    BROADCASTING,     INCORPORATED;    LIN
TELEVISION CORPORATION,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-99-461-2)


Submitted:   November 26, 2003         Decided:     February 10, 2004


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. William McCardell Furr, WILLCOX &
SAVAGE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark A. Ward appeals the district court’s order holding

him   in   civil   contempt   of     its   September   30,   2002   pre-filing

injunction    order.    We    have    reviewed   the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Ward v. WAVY Broad., Inc., No. CA-99-461-2

(E.D. Va. filed June 17, 2003 & entered June 18, 2003).                We deny

Ward’s motion for appointment of counsel.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                      - 2 -